B. F. SAFFOLD, J.
The appellant objects to the exclusion of certain testimony in his behalf, given by his partner as to transactions with, and statements by, Thomas *581Crommelin, the predecessor of the plaintiffs in the administration of the' estate of Charles Crommelin. The note sued on was made by the appellant and his witness as partners, and was payable to Thomas Crommelin, adm’r. The evidence excluded tended to show that the defendant had paid a portion of the money to Thomas Crommelin himself, and the remainder to Robinson, at the request of the said Thomas Crommelin.
The spirit of section 2704 of the Revised Code is to retain the former rule of evidence in cases where an executor or administrator suing may be met by acts and declarations of his decedent of which he knows nothing, and is not presumed to know. The reason of the rule is as applicable to transactions with a deceased administrator or executor as to those with the decedent himself. To hold the contrary would be to complicate and embarrass the administration and settlement of estates without any sufficient cause. We therefore decide that there is no error in the exclusion of the testimony to which exception is taken.
The judgment is affirmed.